Exhibit 10.90




JOINT OIL AND GAS OPERATING AGREEMENT  (JOA)




Operator: James E. Blumthal
   Non-Operator: EOS GLOBAL PETRO, INC

5074 N. IL 130, P.O. Box 419
   1999 Avenue of the Stars, Suite 2520

Olney, IL 62450
   Los Angeles, CA 90067



Property Reference: WORKS UNIT; Parts of Frac Sections 18 & 19, T2S-R11E,
Edwards County, Illinois

Wells & Lease Description indentified on Exhibit “A”

 
THIS AGREEMENT, made and entered into this 10th day of  July, 2014
between James E. Blumthal. whose address is 5074 N. IL 130, P. O. Box 419,
Olney, IL 62450, herein referred to as “Operator”, and the undersigned owner
(s), whose address is set forth below, herein referred to as “Non-Operator”:


WHEREAS, Operator is willing to perform certain services on the oil and gas
leasehold estate (s), together with the rights incident thereto and the personal
property thereon, appurtenant thereto, or used in connection therewith, set
forth on Exhibit “A”, attached hereto and incorporated herein by reference, and
Non-Operator, who owns an undivided ­100% working interest in said oil and gas
leasehold estate (s), as specifically set  forth in Exhibit “A”, desires to have
the Operator perform said services on the terms and conditions set forth herein:


NOW, THEREFORE, the parties hereto agree as follows:


1.  DESIGNATION OF OPERATOR:  Non-Operator hereby designates Operator, subject
to the terms and conditions hereof, as Operator for oil and/or gas production,
(whether primary or secondary) with full control and management of all
operations on the leasehold property described herein, hereby granting to
Operator full power and authority to do and perform such acts and act in
reference to said leasehold property as hereinafter set forth:


A.  OPERATION OF WELL (S).  To manage the affairs of the lease (s) and to
properly keep the well (s) in operation in a good and workmanlike manner as
would a prudent Operator under the same or similar circumstances, but it shall
have no liability as Operator to Non-Operator  for losses sustained or
liabilities incurred, except as may result from gross negligence or willful
misconduct.  Operator may subcontract all or any portion of said
operations.  Each fractional working interest owner, including Operator (in the
event  Operator owns a working interest in the Oil and Gas Leasehold Estate (s)
described in Exhibit “A”) shall pay its prorate share of operation
expenses.  Operator  for its expense in operating and supervision, for
maintaining an office and accounting to the interest holders shall be entitled
to a monthly fee of $250.00 to pay for such overhead expense.  This will be the
charge for the all active wells  in the said unit.   Operator has a right to
increase such charges proportional to industry rate increases.


B.  To pay and do the following items constituting operating expenses, which
listing is not intended to be all inclusive:

 
1

--------------------------------------------------------------------------------

 



(1)           The cost of all abstracts of title, title examination and curative
work, including any costs in connection with prop of title to the purchaser of
oil produced from the well(s) located on the Oil and Gas Leases described in
Exhibit “A”, attached hereto.


(2)           All costs and expenses of handling, investigating and settling
litigation or claims arising by Reason of operations as may be necessary to
protect or recover the lease (s) or the equipment thereon, including, but not
limited to, attorney’s fees, court costs and amounts paid in settlement or
satisfaction of any such litigation or claims.



(3)           The cost of all labor, services, materials, equipment and supplies
furnished by Operator or paid for by Operator, which is, in the opinion of
Operator, necessary for the efficient operation of the well(s) covered by this
Agreement, provided that the charges therefore are in accordance with industry
standards prevailing in the Tri-State Basin comprised of Illinois, Indiana, and
Kentucky.

 
(4)           The pumper’s charge for the daily inspection of the well(s), which
charges now total $____ Per well for each month plus applicable insurance and
withholding charges.


(5)           All taxes paid for the benefit of the parties hereto including ad
valorem, property, grossproduction, or any other taxes of every kind and nature
assessed or levied upon or in connection with the well(s) the operation thereof,
or the production there-from.


(6)           Premiums paid for bonds carried with the State of Illinois and for
insurance carried on the lease(s) and the well(s), including Workmen’s
Compensation, general liability and property damage coverage on equipment and
personal property.  Operator is authorized to use its discretion in selecting
insurance companies and the nature and amount of any insurance.  Operator may
attempt to secure insurance protecting insurable equipment against loss by fire
and other extended hazards, but does not and cannot guarantee the insurability
of the same.  In the event of loss, either partial or total of any equipment by
reason of fire, theft, vandalism or other hazards, Operator shall not be
responsible for the value of such property, except to the extent of the
insurance proceeds, if any, which may be received as a result of the loss.


(7)           The cost of disposing of any salt water including hauling,
transporting or disposing of salt water through salt water injection wells.


(8)           In the event Operator is required to pay for rights of way and
easements for access to the leasehold premises or for rental of tank battery
sites, or if required, surface rental or other payments to the owner of the
surface, these charges shall constitute costs and expenses arising out of
operation and maintenance.


(9)           Operator shall communicate to Non-Operator all bona fide offers to
purchase the wells covered by this agreement.


(10)   Notwithstanding any contrary provision in this paragraph, Operator shall
not, without the prior written consent of Non-Operator,  deepen any well or plug
it back, or undertake any single nature, in which case Operator, may take such
action an incur expenses as are necessary in Operator’s judgment to safeguard
life and property. For expenses made in connection with an emergency, Operator
shall, as promptly as practical, report to Non-Operator the nature of the
emergency, the action taken and the expenses incurred.

 
2

--------------------------------------------------------------------------------

 

 
(11)           Any maintenance, repair or other single project, for which the
Non-Operators are responsible Pursuant to this paragraph I, which single project
requires an expenditure by the Operator in excess of $25,000.00 will be charged
to the Non-Operators at the cost plus a three percent(3%) supervision fee.


(12)           The proportionate share of Non-Operator for the operational
expenditures as provided for herein shall immediately constitute a debt due and
owing to Operator, which Non-Operator hereby agrees to pay promptly each
month.  Operator shall bill Non-Operator on or before the last day of each month
for the Non-Operators proportionate share of such costs and expenditures during
the preceding calendar month.  Itemized statements shall accompany such bills,
which shall be  due and payable upon receipt.  Operator shall have the right to
require Non-Operator to pay in advance Non-Operator’s share of the estimated
amount of extraordinary expenses by submitting to Non-Operator a written request
for such advance payment, accompanied by an itemized estimate of the
same.  Payment of such written request for advance payment shall be upon the
same terms as payments for any other billing.  If the amount so paid in advance
by Non-Operator should be greater or less than Non-Operator’s share of the
actual amount of any such extraordinary expense, when determined, Non-Operator
shall be credited with the excess or charged with the deficiency, as the case
may be, to the end that Non-Operator shall pay his proportionate share of the
actual expenses as herein set forth.


(13)           In the event Operator shall ever be required to bring legal
proceedings in order to collect any sums used from any Non-Operator under this
Agreement, then Operator shall also be entitled to recover all court costs,
costs of collection, and a reasonable attorney’s fee(s) which the lien provided
for herein shall also secure.
 
(14)   The undersigned hereby ratify and confirm their agreement to certain
Authorizations for Expenditures previously agreed to and acknowledge that the
cost to drill, test, complete and equip the well described on Exhibit “A” shall
be the actual costs thereof plus  a $2,000 Drilling Supervision Fee and
subsequent $2,000 Completion Supervision Fee (If completed).


II.           FAILURE TO PAY OPERATING EXPENSES.  In the event Non-Operator
fails to pay any cost due Operator under the terms of this Agreement within
thirty (30) days from date of the Operator’s statement therefore, the unpaid sum
shall bear interest at the rate of 12% per annum.  Non-Operator grants to
Operator a security interest and a lien upon Non-Operator ownership and interest
in all the Oil and Gas Leases which are the subject of this Agreement, all wells
situated thereon, and the oil and gas produced there from, the proceeds of such
oil and gas, and all equipment, fixtures, and personal property situated
thereon, to secure the payment of Non-Operator’s share of costs and operating
expenses as herein defined, together with interest thereon.  To the extent that
Operator has a security interest under Uniform Commercial code of the State of
Illinois, Operator shall be entitled to exercise the rights and remedies of a
secured party under the Code.  The bringing of a suit and the obtaining of
Judgment by Operator for the secured indebtedness will not be deemed an election
of remedies or otherwise affect the lien rights or security interest granted
herein as security for the payment thereon.  Any party, to the extent it deems
necessary to perfect the lien and security

 
3

--------------------------------------------------------------------------------

 

interest provided herein, may file this Operating Agreement as a lien or
mortgage in the applicable real estate records and as financing statement with
the proper officer under the Uniform Commercial Code.  Further, and not in
limitation of the foregoing, each party hereby grants to Operator full right,
power and authority to execute in each party’s name and on its behalf any
financing statement which Operator deems necessary in order to perfect the
security interest hereby granted under the applicable Uniform Commercial Code.


In addition, upon default by Non-Operator in the payment of his share of the
expense, Operator shall have the right, without prejudice to other rights or
remedies, to collect from the purchaser the proceeds from the sale of
Non-Operator’s share of the oil and gas until the amount owed by such
Non-Operator, plus interest, has been paid.  Each purchaser shall be entitled to
rely upon Operator’s written statement concerning the amount of any default.


III.           INSPECTION OF WELL(S) AND ACCESS TO RECORDS.  Non-Operator shall
have access to the lease(s) at all reasonable times, at his sole risk to inspect
or observe operations, and shall have access at reasonable times to information
pertaining to the development or operations thereof, including Operator’s books
and records relating thereto.  Operator, upon request, shall furnish
Non-Operator with copies of all forms or reports filed with governmental
agencies, daily drilling reports, well logs, daily gauge and run tickets, and
shall make available samples of any cores or cutting taken from any well drilled
upon the lease.  Operator shall be entitled to charge a reasonable fee for the
reproduction of material requested by the Non-Operator.
 
IV.           LIABILITY OF PARTIES.  The liability of the parties shall be
several and not joint or collective.  None of the rights, duties, or obligations
of the parties hereto or terms hereof shall be construed as creating a joint
venture, a partnership, or any legal entity whereby one is responsible
individually for the debts, liabilities or charges incurred in connection with
the drilling, completion, operation or abandonment of such leasehold property,
but rather each party hereunder is a tenant in common, and as such, is liable
only for his, her, or their proportionate charges in connection with the
operation or abandonment6 of such leasehold property.


V.           INTERNAL REVENUE CODE ELECTION.  Furthermore, Operator and
Non-Operator each elect to be excluded from the operation of Chapter 1,
Sub-Title “A”, Sub-Chapter “K” of the Internal Revenue Code of 1954 or any
subsequent ruling of similar intent, insofar as such Sub-Chapter or any portion
thereof  may be applicable to Operator or Non-Operator in respect to operations
covered by this Agreement.  Operator is hereby authorized and directed to
execute for and on behalf of Non-Operator any additional evidence of said
election that may be required to comply with Sub-Chapter “K” and, should these
regulations require both Operator and No-Operator to execute additional
evidence, each party agrees to execute such documents and furnish such other
evidence as may be required by the Federal Internal Revenue Service or as may be
necessary to evidence this election.


VI.           RESIGNATION AND REMOVAL OF OPERATOR.  Operator may resign at any
time by giving written notice thereof to Non-Operator.  If Operator terminates
its legal existence, (a change of a corporate name or structure of Operator
shall not be deemed a termination of legal existence) or is no longer capable of
serving as Operator, it shall cease to be Operator without any action by
Non-Operator, except the selection of a successor.  Operator may be removed by
the affirmative vote of one (1) or more Non-Operators owning a majority interest
in the wells subject to this Agreement, or if Non-Operator becomes insolvent,
bankrupt, or is placed in receivership, by the affirmative vote of those
Non-Operators owning a majority interest based on ownership.  Such resignation
or removal will not become effective until 7:00 o’clock a.m. on the first day of
the calendar month following the giving of Notice of resignation by Operator of
action by Non-Operators to remove Operator, unless a successor Operator has been
selected and assumes the duties of Operator at an earlier date.  Notwithstanding
anything in this Agreement to the contrary, Operator may not transfer or assign

 
4

--------------------------------------------------------------------------------

 

its rights of operation without the written consent of Non-Operator in the
leasehold estates described in Exhibit “A”.


VII.           ABANDONMENT OF WELL(S).  At such time as any well(s) subject to
the terms and conditions hereof, in the opinion of Operator becomes uneconomical
to operate, Operator shall contact Non-Operator and advise of same.  Operator
shall receive the written consent of a Majority of Non-Operator’s, to include
the interest of Operator, if any, based on ownership, to plug and abandon such
well(s) and salvage the equipment there-from, said salvage to be sold at
prevailing market prices in that locality, and after deduction of all final
expenses and salvage costs, the proceeds are to be distributed to Non-Operators
as their interest(s) appear of record.  In the event a majority of Non-Operators
will not consent to plug and abandon any well(s) for which they have received
notice from Operator, and the well(s) is covered by the bond of Operator, then
Non-Operators, within sixty (60) days from the date of receipt of notice from
Operator, shall obtain bond coverage for the well(s) and assume operations
thereof.  If bond coverage I not furnished to Operator within said sixty(60) day
period, Operator shall be entitled to plug said well(s) without consent of
Non-Operators.


VIII.           SERVICE OF WRITTEN NOTICE.   Any notice required to be given
pursuant to this Agreement may be delivered by first class mail to the parties
mailing address appearing on this instrument.  Any notice mailed shall be deemed
to have been received three (3) days after the date of mailing, or if no mail is
delivered on that date, on the next day following on which mail is
delivered.  The parties to this Agreement have the responsibility of notifying
each other of any change in address.


IX.           ASSIGNMENT BY NON-OPERATOR AND BINDING EFFECT.   Any Assignment of
the interest in the lease(s) shall be made specifically subject to terms and
conditions of this Agreement.  Assignments of interest by Non-Operator shall not
relieve him from previously incurred expenses on said leasehold estates and
shall not be binding upon Operator until it has received a certified copy of the
recorded Assignment.


X.           MODIFICATION OF AGREEMENT, COUNTERPARTS, GOVERNING LAW AND SECTION
HEADING.  No change, modification or alteration of this Agreement shall be valid
unless it is in writing and signed by the parties hereto.  No course of action
or dealing between the parties shall be construed to alter the terms hereof.  If
this Agreement (or any agreement, assignment or contract connected to this
Agreement by reference) is executed in counterparts, any executed copy thereof
shall be deemed an original for any and all purposes.  This Agreement shall be
subject to all valid and applicable State and Federal laws, rules, regulations
and orders and the operations conducted hereunder shall be performed in
accordance with such rules and regulations and orders.  In the event this
Agreement or any provision hereof is (or operations contemplated hereby are)
found to be inconsistent with or contrary to any such laws, rules, regulations
or order, the latter shall be deemed to control and this Agreement shall be
regarded as modified to conform, and as so modified, it shall continue in full
force and effect.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.  The caption, section and
sub-section headings used herein are for convenience only and shall not be
deemed to be a part of this Agreement, and shall have no independent
significance.


XI.           MISCELLANEOUS.  In the development and operation of said premises,
it is understood that no liability shall attach to Non-Operator except for his
share of the expenditures in conformity with the terms of this Agreement and
this Agreement is subject to the terms and conditions of the original Oil and
Gas Lease (s) and all Assignments thereof.  The terms, covenants and conditions
of this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, personal representatives, devises and
successors and assigns; and said terms and covenants shall be covenants running
with the land and leasehold estate(s) covered, and with each transfer or
assignment of said land or leasehold estate(s).

 
5

--------------------------------------------------------------------------------

 



XII.           ELECTION TO TAKE IN KIND.   Notwithstanding anything herein to
the contrary, Non-Operator shall have the right to receive in kind and to
separately dispose of his proportionate share of the production from the
premises.  Any expense incurred by delivery in kind of his proportionate part of
the production to Non-Operator shall be borne by Non-Operator.


XIII.           OPERATOR TO KEEP PROPERTY FREE OF LIENS.    Operator shall at
all times keep the interest of Operator (in the event Operator owns an interest
in the Oil and Gas Leasehold Estate(s) described in Exhibit “A”, and
Non-Operator in and to the lease(s) and equipment thereon, free and clear of all
laborer’s, mechanic’s, and material men’s liens.


XIV.           CONDUCT OF OPERATIONS BY OPERATOR.  Operator shall conduct all
operations hereunder with reasonable diligence and ordinary care; but Operator
shall not be liable for any results of any error in judgment or for the loss of
or damage to any property not resulting from willful misconduct of any officer,
employee or agent of Operator.


XV.           RIGHT OF OPERATOR TO USE OWN EQUIPMENT.  It is agreed that
Operator or its subcontractors shall have the right to use its own equipment in
the drilling, completion, equipping, and operating and re-working of any well
operated pursuant to the terms and conditions of this Agreement, and shall be
entitled to charge for said equipment, labor, and/or materials at competitive
field rates.


XVI.           ARBITRATION.  As a condition precedent to any right of action
hereunder, any dispute between Operator and Non-Operator arising out of the
interpretation, performance or breach of this Agreement, including disputes as
to its validity, construction or enforceability, shall be submitted for decision
to a panel of three (3) arbitrators for arbitration.  The arbitration shall be
held in accordance with the Commercial Arbitration Rules of the American
Arbitration Association and will be considered binding on both Operator and
Non-Operator.  Notice requesting arbitration shall be in writing and sent by
certified or registered mail, return receipt requested.  One arbitrator shall be
chosen by Operator.  The second arbitrator shall be chosen by the
Non-Operator.  The two arbitrators so chosen shall, prior to hearing, choose an
impartial third arbitrator who shall preside at the Hearing. If either party
fails to appoint its arbitrator within thirty (30) days after being requested to
do so by the other party, the latter, after ten (10) day notice by certified or
registered mail of its intention to do so, may appoint the second arbitrator.


If the two arbitrators are unable to agree upon the third arbitrator within
thirty (30) days of their appointment, then each arbitrator will nominate three
individuals, of whom the other arbitrator will decline two and the final
decision as to the third arbitrator will be made by drawing lots.


All arbitrators shall not have personal or financial interest in the results of
the arbitration.  Within thirty (30) days after notice of appointment of all
arbitrators, the panel shall meet and determine timely periods for briefs,
discovery procedures and schedules for hearings.  The panel shall be relieved of
all judicial formality and shall not be bound by the strict rules of evidence or
procedure.
 
Unless the panel agrees otherwise, arbitration shall take place in Richland
County, Illinois.  If the arbitration panel looks to substantive law, it shall
consider the law of the State of Illinois as controlling.  The decision of only
two arbitrators when rendered in writing shall be final and binding.  The panel
shall make its decision as promptly as possible following the termination of the
hearings.  The award of the arbitration panel may be for monetary damages, an
order requiring the performance of an obligation under this Agreement, or any
other appropriate order or remedy or combination thereof.  Judgment upon the
award may be entered in any court in Illinois having jurisdiction and Operator
and Non-Operator agree to submit themselves to the

 
6

--------------------------------------------------------------------------------

 

jurisdiction of the State of Illinois and Federal District Courts located in the
State of Illinois for this purpose.  Each party shall bear the expenses of its
own arbitrator and shall jointly and equally bear with the other party the cost
of the third arbitrator.  The remaining costs of the arbitration shall be
allocated by the panel.


XVII.           PLUGGING FUND.  Operator is authorized to include as part of the
monthly operating statement an amount to be set aside for plugging and
abandonment of any unplugged well now located, or hereafter located, upon any
portion of the oil and gas leasehold estates and lands described in Exhibit “A”,
attached hereto, and incorporated herein by reference, not to exceed a total of
Seven Thousand Dollars ($7,000.00) per well, which amount shall be set aside and
maintained by Operator in a separate account.  In the event a well located on
the oil and gas leasehold estates and lands described in Exhibit “A”, attached
hereto, is sold prior to plugging and abandonment, any amounts set aside for
such costs shall be distributed proportionately to the working interest owners
or record on the effective date of said sale.



IN WITNESS WHEREOF, the parties have hereunder set their hands and seals the day
and year first above written.




OPERATOR:



James E. Blumthal


By: /s/ James E. Blumthal
 
 
 
NON-OPERATOR:


/s/ Nikolas Konstant


By: Nikolas Konstant, Chairman


ADDRESS:


_______________________________________
 
_____________________________







 
7

--------------------------------------------------------------------------------

 



 